Citation Nr: 0942330	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-17 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating higher than 70 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the RO granted an 
increased rating from 50 to 70 percent for the Veteran's 
service-connected PTSD, effective January 27, 2005.  The 
Veteran appealed that decision by requesting an even higher 
disability rating.  

In July 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  Thereafter, in 
August 2008, the Board denied the Veteran's claim and 
continued the 70 percent rating for his PTSD.  He appealed 
the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a June 2009 Order, the Court 
vacated the Board's decision and remanded the case to the 
Board for further development and readjudication in 
compliance with directives specified in a Joint Motion.  The 
case is once again before the Board for appellate review. 


FINDING OF FACT

The Veteran's PTSD causes total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for the 
Veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.16(c), 4.125-4.132, 
Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that the Veteran developed PTSD as a result 
of traumatic experiences during the Vietnam Counter Offensive 
and the Tet Counter Offensive during the Vietnam War.  
Consequently, the RO granted service connection for PTSD, 
which was eventually rated as 50 percent disabling.  On 
January 27, 2005, the RO received the Veteran's claim for 
increased compensation benefits.  

In April 2005, the RO partially granted the Veteran's claim 
by assigning a higher 70 percent rating for his PTSD, 
effective January 27, 2005, the date of receipt of claim.  
The Veteran, however, appealed that decision by requesting an 
even higher disability rating.  See AB v. Brown, 6 Vet. App. 
35, 38- 39 (1993) (a Veteran is presumed to be seeking the 
greatest possible benefit unless he specifically indicates 
otherwise).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
temporal focus for adjudicating an increased-rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been rated as 70 percent disabling 
under the general rating formula for mental disorders.  See 
38 C.F.R. § 4.130, DC 9411.  Under these criteria, a 
70 percent rating is assigned where PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411. 

The next higher rating of 100 percent requires total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation or own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  The evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to symptoms provided in that diagnostic code.  Id. 
at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.

In this case, the Board finds that the medical evidence shows 
the Veteran's PTSD has caused total occupational and social 
impairment due to such symptoms that are analogous to that 
type and degree of symptomatology contemplated by a 100 
percent disability rating.  This evidence includes a VA 
examination report as well as several reports from the 
Veteran's treating psychologist, both of which support the 
assignment of a 100 percent rating for his PTSD.

The Veteran underwent a VA psychiatric examination in March 
2005 to determine the severity of his PTSD.  During the 
interview, the Veteran reported feeling extremely irritable 
and angry, which often escalated to yelling.  The Veteran 
indicated that he was still married and living with his wife 
of 37 years and described their relationship as fair.  
However, he reported that he remains emotionally distant from 
his three adult children and stated that they do not fully 
understand why he becomes so angry at times.  Also, since his 
last VA examination in 2002, the Veteran reported that he 
avoids contact with others, isolates himself, and avoids 
almost all social activities except going to church.  The 
Veteran reported that since his last examination, he had 
continued to be treated by O.S., Ph.D., a private 
psychologist, which he finds helpful. 

A mental status examination did not reveal any significant 
findings other than short-term memory problems and suicidal 
ideation.  The examiner reported that the Veteran's current 
PTSD symptoms were consistent with those reported during the 
previous examinations and that he continues to experience a 
full range of PTSD symptoms as a result of traumatic events 
he experienced in Vietnam.  Specifically, the Veteran 
experiences intrusive thoughts about Vietnam two to three 
times per week, which cause him a severe amount of distress 
(he is unable to engage in any activity for several hours 
following an intrusive thought).  He reported nightmares 
related to his experiences in Vietnam, which occur several 
times a week and cause him a severe amount of distress (he is 
unable to fall back to sleep after being awakened by a 
nightmare).  Once or twice a month, he also experiences 
flashbacks in which he loses awareness with reality and 
believes that he is back in Vietnam.  

The Veteran reported psychological reactivity (feels 
depressed and cries) when he is reminded about the war; 
specific efforts to avoid thinking or talking about the war; 
avoidance of places, people, and situations that are 
reminders of the war; and loss of interest in once 
pleasurable activities, such as dancing and fishing.  He 
indicated that these symptoms have increased over the past 
couple of years.  The Veteran indicated that he does not 
enjoy doing anything social and relates his decreased 
socialization to intrusive memories of trauma and associated 
dysphoria.  He reported a sense of foreshortened future and 
indicated that he has never made any long-term plans and has 
no positive expectations for his future.  Additionally, he 
experiences five symptoms of increased arousal - i.e., 
trouble sleeping both on nights when he has and does not have 
nightmares (only gets three hours of sleep per night); 
extreme irritability and easily angered; diminished 
concentration and easily distracted; frequent hypervigilant 
behaviors; and an exaggerated startle response to sudden loud 
noises.  The examiner indicated that these symptoms have a 
negative impact on the Veteran's employability, family role, 
social relationships, leisure activities, ability to initiate 
and complete activities, and quality of life.

The examiner concluded that, since the last examination in 
2002, the Veteran's PTSD symptoms have worsened in frequency 
and severity in several areas, specifically increased 
hyperarousal symptoms with exacerbated chronic irritability 
and greatly decreased concentration and focus.  Moreover, the 
current findings indicate that PTSD symptomatology is 
exerting more widespread and debilitating negative impact on 
multiple areas of functioning, particularly decreased social 
involvement, increased withdrawal and social isolation, and 
increased anhedonia, relative to the prior evaluation in 
2002.  The examiner diagnosed the Veteran with chronic PTSD 
and moderate recurrent major depressive disorder.  She then 
assigned a Global Assessment of Functioning (GAF) score of 
40, explaining that the Veteran qualified for this lower 
score based on major impairment in employability, thinking, 
and mood.

In a March 2005 letter, Dr. O.S. indicated that he had been 
following the Veteran continuously since April 2002.  At the 
time of the letter, Dr. O.S. reported that the Veteran was 
stable through a reduction in life stress, medication, and 
ongoing psychological therapy.  Nevertheless, Dr. O.S. 
explained that the Veteran's symptoms remained reactive to 
low levels of stress, resulting at times in his becoming 
highly anxious, disoriented, and confused.  Recent news 
coverage of the war in Iraq had caused him to feel increased 
anger, anxiety, and feelings of frustration and hopelessness.  
In particular, hearing about incidents in which U.S. troops 
had been killed or injured has reminded him of the loss of 
his section chief, who was killed while the Veteran was 
hospitalized for treatment of an injury.

Dr. O.S. reported that the prognosis for the Veteran to 
return to work was very poor.  He indicated that chronic and 
severe PTSD results in permanent changes in brain functioning 
that are not reversible through any form of treatment.  The 
physiological effects of chronic autonomic arousal (e.g., 
reduced capacity for affect regulation due to changes in 
brain structure) are unlikely to remit, although reduced 
symptoms have occurred as a result of removing the stress of 
his job and a comprehensive program of treatment.  Dr. O.S. 
indicated that the Veteran will need to be followed medically 
and will benefit from ongoing psychological treatment.  Dr. 
O.S. then opined that the Veteran is permanently and totally 
disabled relative to employment and should not attempt to 
return to his former job or other work.

Dr. O.S provided an additional report in June 2008 concerning 
the Veteran's current level of functional impairment.  Dr. 
O.S. reported that the Veteran's last follow-up was in 
February 2007, at which time he had been attending seminary 
school.  The Veteran, however, had discontinued seminary 
school because it was causing increased anxiety and appeared 
to be increasing his PTSD symptoms.  At the time of the June 
2008 interview, the Veteran reported getting only four to 
five hours of restful sleep per night, occasional nightmares, 
and more frequent flashbacks and intrusive thoughts.  He also 
described occasional panic attacks (more than one monthly), 
as well as monthly dissociative episodes where he becomes 
disoriented.  Dr. O.S. again indicated that the Veteran's 
symptoms remain reactive to low levels of stress, resulting 
in his becoming highly anxious, disoriented, and confused.  
He also reiterated that the Veteran is permanently and 
totally disabled relative to employment and should not 
attempt to return to his former job or other work.

Based on the foregoing, the Board finds that the Veteran's 
PTSD meets the criteria for a 100 percent rating.  The Board 
notes that, in addition to PTSD, the Veteran also suffers 
from depressive disorder that is not service connected.  
However, since a medical professional has not separated the 
effects of the service-connected PTSD from those attributable 
to his depressive disorder, the Board must resolve all 
reasonable doubt in the Veteran's favor and attribute all 
signs and symptoms to his service-connected PTSD.  
See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is 
not possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in the Veteran's favor, dictates that such signs and 
symptoms be attributed to the service-connected condition.)

That being said, the Board finds that the medical evidence 
shows that the Veteran's PTSD has caused total occupational 
and social impairment due to such symptoms that are analogous 
to that type and degree of symptomatology contemplated by a 
100 percent disability rating.  Both the VA examiner and Dr. 
O.S. have indicated that the Veteran's PTSD causes total 
occupational employment.  In this regard, Dr. O.S. 
specifically stated that the Veteran is permanently and 
totally disabled relative to employment and should not 
attempt to return to his former job or other work.  Although 
the VA examiner was less specific, she assigned a GAF score 
of 40, which clearly reflects total impairment concerning 
both occupational and social functioning.  A GAF score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  A score between 31 and 
40 is appropriate where behavior is manifested by major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
Id. at 46-47 (emphasis added).  Thus, the evidence shows that 
the Veteran's PTSD precludes him from being able to work, 
thereby establishing total occupational impairment. 

His PTSD also results in total social impairment.  Although 
the Veteran reported having a "fair" relationship with his 
wife of 37 years, he also explained that he remains 
emotionally distant from his three adult children and that he 
completely avoids contact with others, isolates himself, and 
avoids almost all social activities except going to church.  
The VA examiner commented that, compared to the findings in 
the 2002 VA examination report, the Veteran's PTSD 
symptomatology was exerting more widespread and debilitating 
negative impact on multiple areas of functioning, 
particularly decreased social involvement, increased 
withdrawal and social isolation, and increased anhedonia.  
Although the Veteran was enrolled in a seminary school, Dr. 
O.S. indicated that he withdrew because of increased stress.  
These findings, combined with the GAF score of 40, reflect 
total social impairment due to PTSD.

The sole basis for assigning this higher 100 percent rating 
is total occupational and social impairment.  Sellers v. 
Principi, 372 F. 3d 1318 (Fed. Cir. 2004).  Thus, for the 
reasons and bases discussed, although all of the enumerated 
symptoms recited for this higher 100 percent rating are not 
shown, the Board finds that the severity of the Veteran's 
PTSD symptoms and the effect of those symptoms on his social 
and work situation justify this higher rating.  See Mauerhan, 
supra.  A 100 percent disability rating for the Veteran's 
PTSD is hereby granted.

There is one final point worth mentioning.  Since the Veteran 
is receiving the maximum disability rating possible, 100 
percent, there is no need to discuss whether there has been 
compliance with the duty-to-notify-and-assist provisions 
of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

A 100 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of VA compensation.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


